Citation Nr: 0119267	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  96-14 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to recognition of the veteran's son as a 
"child" on the basis of permanent incapacity for self-
support before attaining the age of 18, to include the issue 
of whether the son's mother is a proper appellant.


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty from September 1974 to 
December 1983.  He had prior, unverified active duty for 10 
years and seven months.  He died on February [redacted], 1990.  The 
prospective beneficiary in this case, C.W., is the son of the 
late veteran.  The appellant of record, J.S., is C.W.'s 
mother.

This matter arises before the Board of Veterans' Appeals 
(Board) concerning an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied recognition of C.W. as a 
"child" on the basis of permanent incapacity for self-
support before attaining the age of 18.

The case was previously before the Board in October 1997 and 
March 1999 when it was remanded to determine whether or not 
J.S. was a proper appellant for the purposes of 38 C.F.R. § 
20.301.  The Board now proceeds with its review of the case.


FINDINGS OF FACT

1.  The RO denied recognition of C.W. as a "child" on the 
basis of permanent incapacity for self-support before 
attaining the age of 18 in August 1995 and notified J.S. of 
its determination by letter dated August 4, 1995.  

2.  J.S. submitted a notice of disagreement (NOD) with the 
decision on August 16, 1995, and was provided a statement of 
the case (SOC) dated February 26, 1996.  

3.  A substantive appeal signed by J.S. was received at the 
RO on March 21, 1996.   

4.  J.S. had no legal standing to file an NOD and substantive 
appeal on her son's behalf. 


CONCLUSION OF LAW

No claim for recognition of C.W. as a "child" on the basis 
of permanent incapacity for self-support before attaining the 
age of 18 is on appeal.  38 U.S.C.A. § 7105(b)(2) (West 
1991); 38 C.F.R. §§ 1.524, 20.200, 20.301 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran's son, C.W., was born in July 1973, and turned 18 
years old in July 1991.  A claim for entitlement to 
recognition of C.W. as a "child" on the basis of permanent 
incapacity for self-support before attaining the age of 18 
was received at the RO in May 1995.  Both C.W. and J.S. (his 
mother) signed the application.  

In support of the claim, J.S. stated that her son had a 
learning disability since he was five years old and was 
borderline retarded.  He was in learning disabled classes in 
school and did not have a driver's license.  He received a 
certificate for high school, but could not pass the graduate 
equivalency degree (GED) test.  He lived with her and she 
paid his bills and had a checking account for him.  In May 
1995, C.W.'s grandmother provided a similar statement.  His 
aunt also reported that he was unable to function on his own.  
On several occasions, the RO requested that J.S. provide 
evidence in support of the claim, including records from 
physicians, institutions, schools, and employers, including 
in May 1995. 

The RO denied the claim in August 1995 and notified J.S. of 
its determination by letter dated August 4, 1995.  She 
submitted an NOD with this decision on August 16, 1995, and 
was provided an SOC dated February 26, 1996.  A substantive 
appeal signed by J.S. was received at the RO on March 21, 
1996.   

J.S. submitted documents showing that her son had 
appointments at Region 8 MH-MR Commission in 1995 and 1996; 
however she stated that his records were confidential.  She 
also provided school records showing that her son was 
functioning within the borderline range of intelligence at 
age 15, as determined by the school psychologist, and records 
showing that he did not have a driver's license.

The RO obtained C.W.'s Social Security Administration (SSA) 
records, which included, inter alia, records from Region 8 
MH-MR Commission, Rankin Medical Center, a June 1994 
statement from Richard L. Beattie, Ed.D., and an April 1996 
statement from Dr. H.R. Nail.  J.S. was his payee for receipt 
of SSA benefits.  He was provided benefits effective from 
September 1995.  It was noted that he claimed to be disabled 
prior to age 18, but it was determined that his disability 
did not begin until July 1, 1995.  He signed documents 
authorizing the release of information to SSA in March 1996.

Richard L. Beattie, Ed.D. indicated that C.W. was in a 
special education program while in school.  He underwent job 
training in the eleventh grade but had never been employed.  
He was able to independently bathe, dress, eat, and generally 
care for himself.  He also took care of his own medications.  
He was slow in doing household chores, but was able to 
communicate effectively and interact effectively with family 
members and others in the community.  He was capable of using 
the telephone, but did not have a driver's license.  His 
mother stated that he was able to handle money to make 
relatively minor purchases but was not capable of long-term 
budgeting.  He did not enjoy reading because of the 
difficulty it presented him.  His hobbies included playing 
basketball, watching television, and listening to the radio.  
He had never been married.  Testing revealed that C.W. 
functioned in the borderline range of intellectual ability.  
His reading skills were at the low seventh grade level.  His 
verbal comprehension was within the borderline range of 
ability.  Spelling skills were at the high fourth grade 
level.  A Global Assessment of Functioning (GAF) scale score 
of 60 to 70 was assigned, with the highest GAF in the past 
year of 70.  It was noted that C.W. would benefit if he was 
placed in a sheltered work environment and that his 
disposition would allow him to become productive.  It was 
further noted that he should be given the opportunity to 
participate in a program that allowed him to work and live 
away from his mother, although with close supervision.

Private treatment records dated in November 1995 indicated 
that C.W. was living by himself and single.  He had completed 
the 12th grade and was unemployed.    In January and February 
1996, J.S. requested a statement from a physician to the 
effect that C.W. was unable to handle stress at a job, unable 
to drive, was disabled before age 17, and was unable to work.  
The request was denied.  The examiner stated that although 
C.W. was intellectually below average, there was nothing 
suggesting that he was unable to work.

On examination by Dr. Nail in April 1996, C.W. stated that 
the only employment he had was in September 1995, but he 
became nervous and upset and quit his job after about one 
week.  He completed high school and was in special education.  
He was living with his brother, cared for his own personal 
hygiene and grooming, took care of his home, and prepared his 
meals.  He was single.  He did not handle any money.  His 
brother paid the bills.  He enjoyed watching television, 
playing basketball, and listening to the radio.  He could use 
the telephone.  He was correctly oriented and his replies 
were relevant and coherent.  His verbal skills were fairly 
good, although simple.  His remote and recent memory were 
good, and he knew his telephone number and address.  He could 
do simple and complex addition problems and correctly 
interpreted proverbs.  However, his judgment was impaired.  
Pertinent diagnoses included an intermittent explosive 
disorder, borderline intellectual functioning, and a 
schizotypal personality disorder.  Dr. Nail stated that C.W. 
could not perform routine, repetitive tasks, interact with 
co-workers, receive supervision, maintain concentration and 
attention on a sustained basis, or dependably handle funds.  

Also of record is an October Safety Contract and Plan signed 
by C.W. dated in October 1996 indicating that he agreed that 
he would not harm or kill himself.

The Board remanded the case in October 1997 and March 1999, 
requesting that the RO determine whether or not J.S. was a 
proper appellant for the purposes of 38 C.F.R. § 20.301, 
including any necessary determinations as to whether C.W. had 
a physical, mental, or legal disability which prevented his 
filing an appeal on his own behalf.  The Board further 
indicated that documentation showing that J.S. was authorized 
in writing by C.W. to act in his behalf or appointed as 
C.W.'s fiduciary or next friend by VA or a court would be 
relevant.  It was noted that if an examination of C.W. was 
needed in order to determine his competency, it should be 
scheduled, including a request that the examiner determine 
whether C.W. was incompetent for VA benefit purposes.  

The RO sent appropriate development letters to J.S. in 
November 1998 and April 1999.  By letter dated April 20, 
1999, the RO specifically requested that she furnish C.W.'s 
medical records, information from schools he attended, and 
statements from his employers.  She was notified that failure 
to provide information necessary to adjudicate the claim, 
including a determination as to whether she was a proper 
appellant, would result in denial of the claim.  The RO 
indicated that the requested records were necessary to 
determine her status as the appellant and whether C.W. was 
incompetent. 

In response, J.S. submitted a 1995 W2 Wage and Tax Statement 
for C.E.W, as well as a copy of his high school transcript.  
She also indicated that VA had to obtain his medical records 
because his health care providers would not discuss them with 
her. 

In November 1999, Dottie Serio, a family therapist, reported 
that C.W. was her client and that he had limited skills in 
taking care of himself, cooking, handling his money, etc.  
She stated that he could not drive, and that his mother was 
his primary caretaker.  

A VA psychologist reviewed the claims file in April 2000 and 
concluded that C.W. did not meet the criteria for a formal 
diagnosis of mental retardation prior to age 18, although 
there was evidence of impaired daily functioning.  It was 
noted that his testing was in the borderline range, which was 
above the mentally retarded range.  The RO scheduled C.W. for 
a VA general medical examination in May 2000; however, J.S. 
canceled the examination, stating that her son could not go 
to VA because of the wrongful death of his father.

In August 2000, the RO wrote to C.W. and notified him that 
the evidence of record did not show that he was unable to 
file his own appeal due to legal, physical, or mental 
disability.  He was provided a copy of the August 1995 rating 
decision and notified of his appellate rights, and requested 
to provide releases so that the RO could obtain evidence in 
support of his claim.  He was also advised that he had the 
right to representation and provided an Appointment of 
Veteran's Service Organization as Claimant's Representative.  
He returned this form to the RO in September 2000, but did 
not designate a representative in the box provided.


II.  Legal analysis

A.  Veterans Claims Assistance Act of 2000

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The claimant was notified that the 
evidence did not show that she was a proper appellant for the 
purposes of 38 C.F.R. § 20.301.  The detailed discussions in 
the October 1997 and March 1999 Board remands and the April 
1999 letter from the RO informed her of this and of the 
lacking evidence.  VA has no outstanding duty to inform her 
that any additional information or evidence is needed. 

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  The RO requested and 
obtained C.W.'s SSA records and on more than one occasion 
requested that he and J.S. provide copies of his private 
medical records, etc. and/or releases so that the RO could 
obtain these records.  J.S. responded that she was not 
authorized to obtain C.W.'s medical records, and C.W. did not 
provide any releases.

Finally, a VA psychologist reviewed the claims folder in 
April 2000 and provided a medical opinion.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d)).  C.W. was scheduled for a 
VA general medical examination in May 2000, but he failed to 
report.  There is more than sufficient evidence of record to 
decide this claim properly.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the claimant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


B.  Application of law to the facts

An eligible child of a veteran may be entitled to dependency 
and indemnity compensation (DIC) benefits in the event of a 
veteran's service-connected death or death while rated 100 
percent disabled, or death pension when the veteran was 
entitled to receive compensation at the time of his death and 
the child is not in the custody of a surviving spouse 
eligible for pension.  38 U.S.C.A. §§ 1310, 1318, 1542 (West 
1991).  

A "child," under 38 U.S.C.A. § 101, includes an unmarried 
person who, "before attaining the age of eighteen years, 
became permanently incapable of self-support . . . ."  38 
U.S.C.A. § 101(4)(A)(ii) (West 1991).  The accompanying 
regulation, 38 C.F.R. § 3.356, similarly provides that a 
person may qualify as a "child," if he or she is "shown to 
[have been] permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years."  38 C.F.R. § 3.356(a) (2000).  If the 
requisite criteria to receive supplemental DIC are met, the 
benefit flows to only the child.  See 38 U.S.C.A. § 1314(a) 
(West 1991). 

An appeal consists of a timely filed NOD in writing and, 
after an SOC has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2000).  An NOD and/or 
substantive appeal may be filed by a claimant personally, or 
by his or her representative if a proper Power of Attorney or 
declaration of representation, as applicable, is on record or 
accompanies such NOD or substantive appeal.  38 C.F.R. 
§ 20.301(a) (2000); see also 38 U.S.C.A. § 7105(b)(2) (West 
1991).  If an appeal is not filed by a person listed above, 
and the claimant is rated incompetent by VA or has a 
physical, mental, or legal disability which prevents the 
filing of an appeal on his or her own behalf, an NOD and a 
substantive appeal may be filed by a fiduciary appointed to 
manage the claimant's affairs by VA or a court, or by a 
person acting as next friend if the appointed fiduciary fails 
to take needed action or no fiduciary has been appointed.  
38 C.F.R. § 20.301(b) (2000).  Notwithstanding the fact that 
a fiduciary may have been appointed for a claimant, an appeal 
filed by a claimant will be accepted.  38 C.F.R. § 20.301(c) 
(2000).

A duly authorized representative will be (a) any person 
authorized in writing by the claimant to act for him or her; 
(b) an attorney who has filed the declaration required by 
38 C.F.R. § 14.629(b)(1); or (c) his or her legally 
constituted fiduciary, if the claimant is incompetent.  Where 
for proper reasons no legally constituted fiduciary has been 
or will be appointed, his or her spouse, his or her children, 
or, if the claimant is unmarried, either of his or her 
parents shall be recognized as the fiduciary of the claimant.  
38 C.F.R. § 1.524 (2000).    

In August 1995, the RO denied entitlement to recognition of 
C.W. as the helpless child of the veteran.  J.S. has not 
demonstrated that she had standing to submit the NOD or 
substantive appeal, as was done in this case.  She was not 
designated as C.W.'s representative or authorized agent.  
38 U.S.C.A. § 7105(b)(2) (West 1991); 38 C.F.R. 
§§ 1.524(a), 20.301(a) (2000).  She is apparently his payee 
for receipt of SSA benefits, but nothing in the record shows 
that she was appointed to act on his behalf in this case.  
C.W. was notified that he had the right to representation and 
provided an Appointment of Veteran's Service Organization as 
Claimant's Representative in September 2000.  He returned 
this form to the RO in September 2000, but did not designate 
a representative. 

Additionally, C.W. was not rated incompetent by VA and he 
does not have a physical, mental, or legal disability which 
prevents him from filing an appeal on his own behalf.  For 
example, he signed his name on several forms, including his 
original claim filed in May 1995, documents authorizing the 
release of information to SSA in March 1996, a Safety 
Contract and Plan dated in October 1996, and on a September 
2000 Appointment of Veteran's Service Organization as 
Claimant's Representative.  He has a borderline range of 
intellectual ability, which is above the mentally retarded 
range.  Although he has a learning disability, he is able to 
reply relevantly and coherently, generally care for himself, 
communicate effectively, read at the low seventh grade level, 
and spell at the high fourth grade level.  His verbal skills 
are fairly good and his remote and recent memory are also 
good.  He knows his telephone number and address, and is 
oriented.  These findings do not establish that C.W. was so 
mentally disabled as to be prevented from filing an appeal.  
In addition, he was scheduled for a VA general medical 
examination in May 2000 to assess his physical condition, but 
failed to report.  The duty to assist is not a one-way 
street, and, if a claimant wishes help, he cannot passively 
wait for it while withholding information that is essential 
to obtaining evidence necessary to deciding his claim.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Any contentions 
by J.S. or C.W.'s aunt or grandmother that he has physical or 
mental disability which prevents him from filing an appeal on 
his own behalf are outweighed by the objective medical 
evidence, which the Board finds to be more probative. 

J.W.S, has not been appointed as her son's legally 
constituted fiduciary, legal guardian, or next friend by a 
court of competent jurisdiction or VA.  See 38 U.S.C.A. 
§ 7105(b)(2) (West 1991); 38 C.F.R. §§ 1.524(c), 20.301(b) 
(2000).  The RO requested J.S. to provide C.W.'s medical 
information, but she replied that these records were 
confidential and she was unable to obtain them.  It appears 
that the custodian of those records lacked the authority to 
release those records to her or to VA on her instruction.  
She apparently lacks authority to obtain confidential records 
that could establish C.W.'s entitlement to benefits and is 
inhibited from acting on his behalf as the appellant in this 
case.  

Moreover, as C.W. was not rated incompetent by VA and does 
not have a physical, mental, or legal disability which 
prevents him from filing an appeal on his own behalf, the 
evidence does not permit an inference that J.S. was acting as 
his next friend or fiduciary when she submitted the NOD and 
substantive appeal regarding the August 1995 rating decision.  
See 38 C.F.R. § 1.524(c) (2000) (If the claimant is 
incompetent, where for proper reasons no legally constituted 
fiduciary has been or will be appointed, if the claimant is 
unmarried, either of his or her parents shall be recognized 
as the fiduciary of the claimant.); 38 C.F.R. § 20.301(b) 
(2000) (If the claimant is rated incompetent by VA or has a 
physical, mental, or legal disability which prevents the 
filing of an appeal on his or her own behalf, an NOD and a 
substantive appeal may be filed by a person acting as next 
friend if the appointed fiduciary fails to take needed action 
or no fiduciary has been appointed.).

Because J.S. is not designated as C.W.'s representative or 
authorized agent for VA purposes, and she is not among the 
other individuals listed in 38 C.F.R. §§ 1.524 or 20.301 and 
38 U.S.C.A. § 7105(b)(2), however well intended, she lacks 
standing, and is not entitled to file an NOD and a 
substantive appeal with the Board in this case.  She has no 
personal stake in the outcome of the controversy because, 
should the claim be successful, the benefit would flow to 
C.W., and not to her, in accordance with 38 U.S.C.A. § 1314.  
Therefore, she has failed to demonstrate standing.  See 
Redding v. West, 13 Vet. App. 512 (2000);  Swann v. 
Derwinski, 1 Vet. App. 20, 23 (1999); Mokal v. Derwinski, 1 
Vet. App. 12, 13 (1990). 

No NOD has been submitted by C.W. or on his behalf by an 
accredited representative.  He was notified of the August 
1995 RO decision and of his appellate rights by letter dated 
August 24, 2000.  He has until August 24, 2001, to file a 
timely NOD.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. 
§§ 20.201, 20.302(a) (2000).  This being the case, the Board 
cannot render a decision with respect to his rights to any 
benefit sought by J.S. herein on his behalf.  To do otherwise 
would violate due process, and the Board therefore dismisses 
this claim on his behalf without prejudice.  


ORDER

The appeal is dismissed.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

